DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/17/2021 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “hot band annealing as necessary” renders the claim indefinite.  It is unclear as to what parameters and conditions constitute the necessity of hot band annealing and what does not; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite
	For purpose of Office examination, the Examiner is interpreting the phrase to mean “optional hot band annealing”.

	In regards to Claim 1, the phrase “absolute value of a difference between total tension of the forsterite film and the tension-applying insulating coating in a surface of the sheet and total tension of the forsterite film and the tension-applying coating in an opposite surface of the sheet…absolute value of a difference of the forsterite film in a surface of the sheet and tension of the forsterite film in an opposite surface of the sheet…and an absolute value of a difference between tension of the tension-applying insulating coating in a surface of the sheet and tension of the tension-applying insulating coating in an opposite surface of the sheet…” renders the claim indefinite.  It is unclear as to how both a forsterite film and insulation coating can occupy both a surface of the sheet and an opposite surface of the sheet, given that the method as claimed in instant Claim 1 is set forth to have a forsterite film and tension-applying insulating coating at a surface, wherein the forsterite film is formed by applying an annealing separator onto a surface, and a tension-applying coating on the forsterite film on a surface sheet; that is, the method teaches that the films are formed on a singular surface of the steel sheet.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase directed to the absolute values difference between tension exerted by films on one surface of the sheet and an opposite side of the sheet renders the claim indefinite, as the formation of only one forsterite film and insulating coating is discussed in the method of manufacture.
	For purposes of Office examination, the Examiner is unable to apply specific art to the entire phrase within the claim limitations as set forth.

	In addition to the rejections set forth above, Claims 2-4 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0236581 (Muraki) in view of Japanese Patent Application Publication No. JP 2009-235473 (Watanabe).
In regards to Claims 1 and 3, Muraki teaches a method for producing a grain-oriented steel sheet, including a slab is usually hot rolled, followed by annealing for the purpose of further improving magnetic properties thereof (¶60), followed by cold-rolling, which may be performed once or twice or more with intermediate annealing performed between cold rollings (¶61), which is then subjected to recrystallization annealing, which can be performed together with decarburization (¶¶62-63), which is then followed by being a coated with an annealing separator containing MgO as a primary component, then secondary crystallization annealing to form a forsterite coating on the steel sheet, then coated with a treatment solution for insulation and then baked (¶¶66, 68) – corresponding to a method for manufacturing a grain-oriented electrical steel sheet having a forsterite film and a tension-applying insulating coating at a surface thereof, the method comprising: hot rolling a slab to obtain a hot rolled sheet; subjecting the hot rolled sheet to hot band annealing as necessary; subsequently subjecting the hot rolled sheet to cold rolling once, or twice or more with intermediate annealing in-between, to obtain a cold rolled sheet of final sheet thickness; subsequently subjecting the cold rolled sheet to decarburization annealing to obtain a decarburization annealed sheet; subsequently applying an annealing separator having MgO as a main component onto a surface of the decarburization annealed sheet and then subjecting the decarburization annealed sheet to final annealing to form the forsterite film and obtain a final annealed sheet; and subsequently applying an insulating coating treatment liquid onto the final annealed sheet and then subjecting the final annealed sheet to flattening annealing that also serves as baking to form a tension-applying insulating coating on the forsterite film (instant Claim 1).  Furthermore, Muraki discloses that the tension induced by a coating on the steel sheet was determined from Equation 1:                         
                            σ
                             
                            
                                
                                    M
                                    P
                                    a
                                
                            
                            =
                            121520
                             
                            
                                
                                    M
                                    P
                                    a
                                
                            
                            ×
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                             
                            
                                
                                    m
                                    m
                                
                            
                            ×
                            a
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            c
                            u
                            r
                            v
                            a
                            t
                            u
                            r
                            e
                             
                            d
                            e
                            f
                            o
                            r
                            m
                            a
                            t
                            i
                            o
                            n
                             
                            ÷
                            250
                             
                            
                                
                                    m
                                    m
                                
                            
                            ÷
                            250
                             
                            (
                            m
                            m
                            )
                        
                     (¶31), and that the target tension of a steel sheet induced by a coating is 8 MPa or more, and that the tension thereof depends on the thickness of the coating (¶78).  Muraki also teaches that the thickness of the insulation coating affects the tension induced by the insulation coating, wherein the thickness of the insulation coating is set to 1-5 µm and can be adjusted to target value by controlling the concentration of the treatment solution, the coating amount thereof, coating conditions, and/or the like (¶72) – corresponding to the tension of the tension-applying insulating coating is adjusted through at least one of changing the tension-applying insulating coating in terms of thickness, and changing the tension-applying insulating coating in terms of composition (instant Claim 3).  Muraki discloses that properties required for insulating coatings for grain-oriented electrical steel sheets include tension induced by a coating, and the securing of tension induced by a coating for the purpose of reducing magnetostriction (¶4) by producing a grain-oriented electrical steel sheet having a desired tension induced by the coating (¶13).  
Per the §112(b) rejections as discussed above, the Examiner is unable to apply prior art to the limitations directed to the differences in absolute value of the tensions exerted by films on the one surface and opposite surface of the steel sheet, due to lack of clarity.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0236581 (Muraki) as applied to Claims 1 and 3 above, and further in view of Japanese Patent Application Publication No. JP 2009-235473 (Watanabe).
In regards to Claims 2 and 4, Muraki teaches the method for manufacturing a grain-oriented electrical steel sheet according to Claim 1, but does not explicitly teach that the tension of the forsterite film is adjusted through at least one of: changing formation conditions of an internal oxidation layer at front and rear steel sheet surfaces in the decarburization annealing; changing the annealing separator in terms of type; changing the annealing separator in terms of application amount; and changing an amount of electrodeposition in electrodeposition treatment performed before the final annealing (instant Claim 2).
In the same field of coatings for grain oriented magnetic steel sheets, Watanabe teaches a grain oriented magnetic steel sheet is provided with a substrate film of forsterite in a steel sheet surface and provided with a coating (Claim 1).  Watanabe further teaches that there is no restriction to the insulating coating in particular and it may be publicly known (¶24), and that the insulating coating corrects the steel plate shape by the adjustment of the grant tension by the forsterite film (¶24).  Additionally, Watanabe teaches that the manufacturing method of the grain sheet can include changing at least either amounts of electrodeposition in electrodeposited processing, changing formation conditions of an internal oxidation in both sides of the steel sheet, and changing the annealing separating agent during the time of decarburization annealing (Claim 4), and in particular, adjustments to the annealing separator can be adjusted before flattening annealing is performed (¶¶14, 22) – corresponding to the tension of the forsterite film being adjusted through at least one of: changing formation conditions of an internal oxidation layer at front and rear steel sheet surfaces in the decarburization annealing; changing the annealing separator in terms of type; changing the annealing separator in terms of application amount; and changing an amount of electrodeposition in electrodeposition treatment performed before the final annealing (instant Claim 2).  Watanabe teaches that by adjusting the tension of the applied films, the deterioration of magnetic properties can be eliminated (¶12), and that good iron loss can be obtained (¶24).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have adjusted the grant tension of the forsterite film via changing at least either amounts of electrodeposition in electrodeposited processing, changing formation conditions of an internal oxidation formation, and changing the annealing separating agent during the time of decarburization annealing, as taught by Watanabe, within the method for manufacturing a grain-oriented electrical steel sheet of Muraki.  One of ordinary skill in the art would have been motivated by the desire and expectation of obtaining good iron loss and eliminating deterioration of magnetic properties, as taught by Watanabe, within the formation of the forsterite film of the grain-oriented steel sheet of Muraki, in order to improve magnetic properties and performance of the grain-oriented steel sheet of Muraki.

In regards to Claim 4, Muraki also teaches that the thickness of the insulation coating affects the tension induced by the insulation coating, wherein the thickness of the insulation coating is set to 1-5 µm and can be adjusted to target value by controlling the concentration of the treatment solution, the coating amount thereof, coating conditions, and/or the like (¶72) – corresponding to the tension of the tension-applying insulating coating is adjusted through at least one of changing the tension-applying insulating coating in terms of thickness, and changing the tension-applying insulating coating in terms of composition (instant Claim 4).  Muraki discloses that properties required for insulating coatings for grain-oriented electrical steel sheets include tension induced by a coating, and the securing of tension induced by a coating for the purpose of reducing magnetostriction (¶4) by producing a grain-oriented electrical steel sheet having a desired tension induced by the coating (¶13).  

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0129984 (Inoue).
In regards to Claims 1 and 3, Inoue teaches a method of manufacturing a grain oriented electrical steel sheet, comprising subjecting a slab for a grain oriented steel sheet to rolling to be finished to a final sheet thickness (Claim 1), wherein the slab is subjected to hot rolling, and optionally, hot band annealing, and subsequently subjected to cold rolling once or twice or more with intermediate annealing performed therebetween and finished to a final sheet thickness (Claim 2), followed by subjecting the steel to subsequent decarburization, applying an annealing separator composed mainly of MgO to a surface of the steel sheet before subjecting the steel sheet to final annealing, and subjecting the steel sheet to subsequent tension coating and flattening annealing (Claim 1), wherein after application of the annealing separator, the sheet is subjected to final annealing for formation of a forsterite film (¶64), and wherein after final annealing, the tension coating is usually performed in a baking furnace where a steel sheet is applied with a coating liquid and baked (¶66) – corresponding to a method for manufacturing a grain-oriented electrical steel sheet having a forsterite film and a tension-applying insulating coating at a surface thereof, the method comprising: hot rolling a slab to obtain a hot rolled sheet; subjecting the hot rolled sheet to hot band annealing as necessary; subsequently subjecting the hot rolled sheet to cold rolling once, or twice or more with intermediate annealing in-between, to obtain a cold rolled sheet of final sheet thickness; subsequently subjecting the cold rolled sheet to decarburization annealing to obtain a decarburization annealed sheet; subsequently applying an annealing separator having MgO as a main component onto a surface of the decarburization annealed sheet and then subjecting the decarburization annealed sheet to final annealing to form the forsterite film and obtain a final annealed sheet; and subsequently applying an insulating coating treatment liquid onto the final annealed sheet and then subjecting the final annealed sheet to flattening annealing that also serves as baking to form a tension-applying insulating coating on the forsterite film (instant Claim 1).  Inoue also teaches that the tension can be controlled by adjusting the amount of tension coating to be applied (¶66) – corresponding to the tension of the tension-applying insulating coating is adjusted through at least one of changing the tension-applying insulating coating in terms of thickness, and changing the tension-applying insulating coating in terms of composition (instant Claim 3). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0129985 (Inoue) as applied to Claims 1 and 3 above, and further in view of Japanese Patent Application Publication No. JP 2009-235473 (Watanabe).
In regards to Claims 2 and 4, Inoue teaches the method for manufacturing a grain-oriented electrical steel sheet according to Claim 1, but does not explicitly teach that the tension of the forsterite film is adjusted through at least one of: changing formation conditions of an internal oxidation layer at front and rear steel sheet surfaces in the decarburization annealing; changing the annealing separator in terms of type; changing the annealing separator in terms of application amount; and changing an amount of electrodeposition in electrodeposition treatment performed before the final annealing (instant Claim 2).
In the same field of coatings for grain oriented magnetic steel sheets, Watanabe teaches a grain oriented magnetic steel sheet is provided with a substrate film of forsterite in a steel sheet surface and provided with a coating (Claim 1).  Watanabe further teaches that there is no restriction to the insulating coating in particular and it may be publicly known (¶24), and that the insulating coating corrects the steel plate shape by the adjustment of the grant tension by the forsterite film (¶24).  Additionally, Watanabe teaches that the manufacturing method of the grain sheet can include changing at least either amounts of electrodeposition in electrodeposited processing, changing formation conditions of an internal oxidation in both sides of the steel sheet, and changing the annealing separating agent during the time of decarburization annealing (Claim 4), and in particular, adjustments to the annealing separator can be adjusted before flattening annealing is performed (¶¶14, 22) – corresponding to the tension of the forsterite film being adjusted through at least one of: changing formation conditions of an internal oxidation layer at front and rear steel sheet surfaces in the decarburization annealing; changing the annealing separator in terms of type; changing the annealing separator in terms of application amount; and changing an amount of electrodeposition in electrodeposition treatment performed before the final annealing (instant Claim 2).  Watanabe teaches that by adjusting the tension of the applied films, the deterioration of magnetic properties can be eliminated (¶12), and that good iron loss can be obtained (¶24).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have adjusted the grant tension of the forsterite film via changing at least either amounts of electrodeposition in electrodeposited processing, changing formation conditions of an internal oxidation formation, and changing the annealing separating agent during the time of decarburization annealing, as taught by Watanabe, within the method for manufacturing a grain-oriented electrical steel sheet of Inoue.  One of ordinary skill in the art would have been motivated by the desire and expectation of obtaining good iron loss and eliminating deterioration of magnetic properties, as taught by Watanabe, within the formation of the forsterite film of the grain-oriented steel sheet of Inoue in order to improve magnetic properties and performance of the grain-oriented steel sheet of Inoue.

In regards to Claim 4, Inoue also teaches that the tension can be controlled by adjusting the amount of tension coating to be applied (¶66) – corresponding to the tension of the tension-applying insulating coating is adjusted through at least one of changing the tension-applying insulating coating in terms of thickness, and changing the tension-applying insulating coating in terms of composition (instant Claim 4.)

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2013/0129984 (Omura) teaches a grain oriented electrical steel sheet has thickness of forsterite film at bottom portions of grooves formed on a surface of the steel sheet is ≧0.3 μm, groove frequency is ≦20%, abundance ratio of grooves crystal grains directly beneath themselves, each crystal grain having orientation deviating from Goss orientation by ≧10° and grain size ≧5 μm, total tension exerted on the steel sheet in the rolling direction by the forsterite film and tension coating is ≧10.0 MPa, total tension exerted on the steel sheet in a direction perpendicular to the rolling direction by the forsterite film and tension coating is ≧5.0 MPa and total tension satisfies 1.0≦A/B≦5.0, where A is total tension exerted in rolling direction by forsterite film and tension coating, and B is total tension exerted in direction perpendicular to rolling direction by forsterite film and tension coating (Abstract).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784